UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4209


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE JOAN CRUZ-SANTANDER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:09-cr-00126-F-2)


Submitted:   January 31, 2012             Decided:   February 17, 2012


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter H. Paramore, III, WALTER H. PARAMORE, III, P.C.,
Jacksonville, North Carolina, for Appellant.   Jennifer P. May-
Parker,   Assistant  United  States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Joan Cruz-Santander appeals his convictions and

the   180-month    sentence    imposed       after        he     pled   guilty   to

conspiracy to possess with intent to distribute five kilograms

or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846

(2006), and possession of a firearm in furtherance of a drug

trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A)

(2006).     Counsel for Cruz-Santander filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are   no   nonfrivolous    issues    for   appeal.             Cruz-Santander    was

informed of his right to file a supplemental brief, but has not

done so.    The Government declined to file a brief.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.          Gall v. United States, 552 U.S.

38, 51 (2007); United States v. Lynn, 592 F.3d 572, 575 (4th

Cir. 2010).     We begin by reviewing the sentence for “significant

procedural     error,”     including       “failing        to      calculate     (or

improperly     calculating)    the    Guidelines          range,    treating     the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2006)]    factors,   selecting        a     sentence     based    on

clearly erroneous facts, or failing to adequately explain the

chosen sentence including an explanation for any deviation from

the Guidelines.”         Gall, 552 U.S. at 51.             We next assess the

substantive reasonableness of the sentence, “taking into account

                                       2
the ‘totality of the circumstances, including the extent of any

variance from the Guidelines range.’”                 United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007) (quoting Gall, 552 U.S. at

51).     Because Cruz-Santander received the sentence he requested,

our review is for plain error.                See United States v. Lynn, 592

F.3d 572, 577-78, 580 (4th Cir. 2010); see also United States v.

Hernandez, 603 F.3d 267, 270 (4th Cir. 2010) (reviewing claim of

procedural      unreasonableness      for     plain   error     because    defendant

did not argue for sentence different from sentence he received).

            Our review of the record leads us to conclude that the

district court properly calculated Cruz-Santander’s Guidelines

range and offered a sufficiently reasoned explanation for the

sentence imposed.          Cruz-Santander’s sentence to the statutory

mandated     minimum   terms     of     imprisonment      is    procedurally       and

substantively reasonable.             United States v. Farrior, 535 F.3d

210, 224 (4th Cir. 2008).

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                             We

therefore    affirm    the    district      court’s     judgment.         This   court

requires that counsel inform Cruz-Santander, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Cruz-Santander requests that a petition be

filed,    but    counsel     believes    that    such    a     petition    would    be

frivolous, then counsel may move in this court for leave to

                                          3
withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on his client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  4